          Case 4:18-cv-00223-CDL Document 5 Filed 11/07/18 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

   PEDRO BURGOS,
    Plaintiff,
   v.
   OPTION ONE MORTGAGE CORP. 4:18-CV-00223-CDL
   n/k/a SAND CANYON CORP.,
    Defendant.


                      SAND CANYON CORPORATION’S
                       JURISDICTIONAL STATEMENT

        Sand Canyon Corporation f/k/a Option One Mortgage Corporation files this

Jurisdictional Statement pursuant to Rule 87.2 of the Local Rules for the United

States District Court for the Middle District of Georgia:

        Sand Canyon is incorporated under the laws of California and, at all times

relevant hereto, has maintained its principal place of business in California.

Therefore, for diversity of citizenship purposes, Sand Canyon is a citizen of

California.
        Case 4:18-cv-00223-CDL Document 5 Filed 11/07/18 Page 2 of 3



     Respectfully submitted this 7th day of November, 2018.

                                          ADAMS AND REESE LLP

                                          /s/ Amy L. Hanna Keeney
                                          Amy L. Hanna Keeney
                                          Georgia Bar No. 509069
                                          Attorney     for   Sand Canyon
                                          Corporation f/k/a Option One
                                          Mortgage Corporation

Monarch Tower
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
Phone: 470-427-3700
Fax: 404-500-5975
AmyHanna.Keeney@arlaw.com




                                      2
        Case 4:18-cv-00223-CDL Document 5 Filed 11/07/18 Page 3 of 3



                        CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the foregoing by
electronic mail and by depositing a copy of same in the United States Mail with
adequate postage affixed thereon to the following:

                           Frederick S. Jones, Esq.
                    Johnson, Jones, Watkins & Cooper, LLC
                               35 Griffin Street
                           McDonough, GA 30253
                       Black_dragon_talon@yahoo.com
                          Counsel for Pedro Burgos

                                Tania T. Trumble
                              McClain & Merritt PC
                      2445 Peachtree Road, NE, Suite 500
                                Atlanta, GA 30326
                            ttrumble@mmatllaw.com
                      Counsel for Wells Fargo Bank, N.A.,
                   as trustee for Option One Mortgage Corp.

      Respectfully submitted this 7th day of November, 2018.

                                           ADAMS AND REESE LLP

                                           /s/ Amy L. Hanna Keeney
                                           Amy L. Hanna Keeney
                                           Georgia Bar No. 509069

Monarch Tower
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
Phone: 470-427-3700
Fax: 404-500-5975
AmyHanna.Keeney@arlaw.com




                                       3
